Exhibit 10.3


JAGGED PEAK ENERGY INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(Non-Employee Director Award)
Pursuant to the terms and conditions of the Plan (as defined below), and the
associated Restricted Stock Unit Agreement (Non-Employee Director Award) which
has been made separately available to you (the “Agreement”), you are hereby
granted an award to receive the number of Restricted Stock Units (“RSUs”) set
forth below, whereby each RSU represents the right to receive one share of
Stock, plus rights to certain dividend equivalents described in Section 3 of the
Agreement, under the terms and conditions set forth below, in the Agreement, and
in the Plan. Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan or the Agreement. You may obtain a copy of the
Plan and a copy of the prospectus related to the Stock by contacting the
Company’s General Counsel & Secretary at 720-215-3667.
Grantee:


«Grantee»
Date of Grant:


«Date_of_Grant» (“Date of Grant”)
Number of Restricted Stock Units:


«RSU»
Plan:
The Jagged Peak Energy Inc. 2017 Long-Term Incentive Compensation Plan (the
“Plan”).


Vesting Schedule:
The RSUs granted pursuant to the Agreement will become vested and be
nonforfeitable as of the day prior to the Company’s 2018 Annual Meeting of
Stockholders; provided, that, you continue to serve as a member of the Board to
such date. Stock will be issued with respect to the RSUs as set forth in Section
6 of the Agreement (which shares of Stock when issued will be transferable and
nonforfeitable). All of the RSUs awarded to you pursuant to this Notice of Grant
of Restricted Stock Units shall become fully vested upon (i) the termination of
your service on the Board as a result of not being nominated for reelection by
the Board; (ii) the termination of your service on the Board because you do not
stand for reelection as a result of the Company’s stockholders not reasonably
being expected to reelect you; (iii) the termination of your service on the
Board because you, although nominated for reelection by the Board, are not
reelected by the Company’s stockholders; (iv) the termination of your service on
the Board because of (A) your resignation at the request of the Nominating
Committee of the Board (or successor or similar committee), or (B) your removal
by action of the stockholders or by the Board, in each case other than for
Cause; (v) the termination of your service on the Board because of your death or
Disability; or (vi) the occurrence of a Change in Control, provided you are then
serving as a member of the Board.







1

--------------------------------------------------------------------------------




 


“Cause” shall mean any of the following: (i) you failed or refused to
substantially perform your Board duties, responsibilities, or authorities (other
than any such refusal or failure resulting from you incurring a Disability);
(ii) you are convicted or plead nolo contendere to a felony or other crime of
moral turpitude; (iii) you engage in material misconduct in the course and scope
of your Board service with the Company, including, but not limited to, gross
incompetence, disloyalty, disorderly conduct, harassment of employees or third
parties, chronic abuse of alcohol or unprescribed controlled substances,
improper disclosure of confidential information, chronic and unexcused failure
to attend Board or committee meetings, improper appropriation of a corporate
opportunity or any other material violation of the Company’s rules or codes of
conduct or any fiduciary duty owed to the Company or its Affiliates, or any
applicable law or regulation to which the Company or its Affiliates are subject;
(iv) you commit any act of fraud, embezzlement, theft, dishonesty,
misrepresentation or falsification of records; or (v) you engage in any act or
omission that is likely to materially damage the Company’s business, including,
without limitation, damages to the Company’s reputation.


“Disability” means you are unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.





The Stock you receive upon settlement will be taxable to you in an amount equal
to the closing price of the Stock on the date of settlement (or, if such date is
not a business day, the last day preceding such day). By accepting the
Agreement, either through signature below or through the Company’s stock plan
administration system, you acknowledge and agree that (a) you are not relying on
any written or oral statement or representation by the Company, its affiliates,
or any of their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) regarding the tax effects associated with
this Notice of Grant of Restricted Stock Units and the Agreement and your
receipt, holding and vesting of the RSUs, (b) in accepting the RSUs you are
relying on your own judgment and the judgment of the professionals of your
choice with whom you have consulted, and (c) a copy of the Agreement and the
Plan has been made available to you. By accepting the Agreement, either through
signature below or through the Company’s stock plan administration system, you
also hereby release, acquit and forever discharge the Company Parties from all
actions, causes of actions, suits, debts, obligations, liabilities, claims,
damages, losses, costs and expenses of any nature whatsoever, known or unknown,
on account of, arising out of, or in any way related to the tax effects
associated with this Notice of Grant of Restricted Stock Unit and the Agreement
and your receipt, holding and the vesting of the RSUs.


2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto evidence their acceptance of this Notice
and the Agreement to be effective as of the Date of Grant.


 
JAGGED PEAK ENERGY INC.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
«Grantee»
 





3